Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          21-AUG-2019
                                                          01:20 PM



                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             GALINA OGEONE,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

                          DENTIST LESLIE AU,
                    Respondent/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; 1CC181000076))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellee Galina Ogeone’s

Application for Writ of Certiorari, filed on July 18, 2019, is
hereby rejected.

           DATED:   Honolulu, Hawai#i, August 21, 2019.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson